DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-21 are allowed in light of the patenting of related application TW 108138684 as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially one or a plurality of grid-side converters disposed in a lower part of a tower of a wind power generation system, wherein each the grid-side converter comprises a plurality of grid-side output ports electrically coupled to a power grid, a first DC input port and a second DC input port, wherein in every two adjacent grid-side converters of the plurality of grid-side converters, the second DC input port of one grid-side converter is connected with the first DC input port of the other grid-side converter in series; one or a plurality of generator-side converters disposed in an upper part of the tower of the wind power generation system, wherein each the generator-side converter comprises a plurality of generator-side input ports electrically coupled to a generator device, a first DC output port and a second DC output port, wherein in every two adjacent generator-side converters of the plurality of generator-side converters, the second DC output port of one generator-side converter is connected with the first DC output port of the other generator-side converter in series of independent claim 1 with similar language present in independent claims 10, 13 and 17.
Wang et al. (US 2017/0366096) is considered the most relevant prior art as it discloses a wind power conversion system with grid-side converters and generator side converters which can connect in series to neighboring wind power conversion systems through the input and output ports of the converters.  However, Wang et al. fails to disclose the above noted limitations.
Brogan et al. (US 2022/0158575), Nielsen et al. (US 2018/0123470) and Hiller et al. (US 2011/0049994) are also considered relevant prior art as each discloses various aspects of wind power conversion systems.  However, none disclose the above noted limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836